MacIntyre, J.
Harry, alias Buck, Walker was indicted for kidnapping the four-year-old child of J. L. Turbidy, and convicted of an "attempt to kidnap.” Except as to the name of the accused, the indictment in this ease is identical with the indictment in Arlington v. State, 48 Ga. App. 64, 70 (171 S. E. 874, 878). The verdicts in the two cases are the same, and likewise the special grounds .of the motion for a new trial, except that in the instant case there is no ground complaining of the court’s failure to charge the law of circumstantial evidence without request. The material evidence in this case was substantially the same as that in the Arrington case, except that in the former case there was proof of a confession by Walker that he participated in the attempt to kidnap the child. We therefore hold in this case, as we held in the Arrington case, that the evidence supports the ver*130diet, and that the motion for a new trial discloses no reversible error.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.